Civil action to recover damages for an alleged negligent injury, resulting in the loss of plaintiff's right eye and other personal injuries, tried in the Forsyth County Court on the usual issues of negligence, contributory negligence and damages, and resulting in a verdict and judgment for the plaintiff.
On appeal to the Superior Court all exceptions were overruled, and the judgment of the county court upheld and affirmed. From this judgment the defendant appeals, insisting on the exceptions taken to the trial, which were overruled in the Superior Court. *Page 815 
A careful perusal of the record leaves us with the impression that the case has been heard and determined substantially in accord with the principles of law applicable, and that the rulings of the Superior Court should be upheld. The appeal presents no new question of law, or one not heretofore settled by our decisions; it only calls for the application of old principles to new facts.
Affirmed.